
	
		I
		111th CONGRESS
		1st Session
		H. R. 3846
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Conyers (for
			 himself, Mr. Nadler of New York,
			 Mr. Scott of Virginia,
			 Mr. Cohen,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to provide additional civil liberties protections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FISA Amendments Act of 2009.
		2.Repeal of
			 telecommunications immunity
			(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 is
			 amended by striking title VIII (50 U.S.C. 1885 et seq.).
			(b)Technical and
			 conforming amendmentThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by striking the items relating to title VIII and sections 801, 802,
			 803, and 804.
			3.Prohibition on bulk
			 collection under FISA Amendments ActSection 702(g)(2)(A) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(g)(2)(A)) is
			 amended—
			(1)in clause (vi), by striking
			 and at the end;
			(2)by redesignating
			 clause (vii) as clause (viii); and
			(3)by inserting after
			 clause (vi) the following:
				
					(vii)the acquisition
				of the contents (as that term is defined in section 2510(8) of title 18, United
				States Code) of any communication is limited to communications to which any
				party is an individual target (which shall not be limited to known or named
				individuals) who is reasonably believed to be located outside of the United
				States, and a significant purpose of the acquisition of the communications of
				the target is to obtain foreign intelligence information;
				and
					.
			4.Prohibition on
			 reverse targeting under FISA Amendments ActSection 702 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881a) is amended—
			(1)in subsection (b)(2), by striking
			 the purpose and all that follows and inserting the following:
			 a significant purpose of the acquisition is to acquire the
			 communications of a particular, known person reasonably believed to be located
			 in the United States, except in accordance with title I; ;
			(2)in subsection
			 (d)(1)(A)—
				(A)by striking
			 ensure that and insert the following: “ensure—
					
						(i)that
						;
				and
				(B)by adding at the
			 end the following:
					
						(ii)that an
				application is filed under title I, if otherwise required, when a significant
				purpose of an acquisition authorized under subsection (a) is to acquire the
				communications of a particular, known person reasonably believed to be located
				in the United States; and
						;
				
				(3)in subsection
			 (g)(2)(A)(i)(I)—
				(A)by striking
			 ensure that and insert the following: “ensure—
					
						(aa)that
						;
				and
				(B)by adding at the
			 end the following:
					
						(bb)that an
				application is filed under title I, if otherwise required, when a significant
				purpose of an acquisition authorized under subsection (a) is to acquire the
				communications of a particular, known person reasonably believed to be located
				in the United States; and
						;
				and
				(4)in
			 subsection (i)(2)(B)(i)—
				(A)by striking
			 ensure that and insert the following: “ensure—
					
						(I)that
						;
				and
				(B)by adding at the
			 end the following:
					
						(II)that an
				application is filed under title I, if otherwise required, when a significant
				purpose of an acquisition authorized under subsection (a) is to acquire the
				communications of a particular, known person reasonably believed to be located
				in the United States;
				and
						.
				5.Limits on use of
			 unlawfully obtained information under FISA Amendments ActSection 702(i)(3) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(i)(3)) is amended by
			 striking subparagraph (B) and inserting the following:
			
				(B)Correction of
				deficiencies
					(i)In
				generalIf the Court finds that a certification required by
				subsection (g) does not contain all of the required elements, or that the
				procedures required by subsections (d) and (e) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the order of the
				Court—
						(I)correct any
				deficiency identified by the order of the Court not later than 30 days after
				the date on which the Court issues the order; or
						(II)cease or not
				begin the acquisition authorized under subsection (a).
						(ii)Limitation on
				use of information
						(I)In
				generalExcept as provided in subclause (II), no information
				obtained or evidence derived from an acquisition for which a deficiency is
				identified by the Court under clause (i) concerning any United States person
				shall be received in evidence or otherwise disclosed in any trial, hearing, or
				other proceeding in or before any court, grand jury, department, office,
				agency, regulatory body, legislative committee, or other authority of the
				United States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from the acquisition shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of the United States person, except with the
				approval of the Attorney General if the information indicates a threat of death
				or serious bodily harm to any person.
						(II)ExceptionIf
				the Government corrects any deficiency identified by the order of the Court
				under clause (i), the Court may permit the use or disclosure of information
				acquired before the date of the correction under such minimization procedures
				as the Court shall establish for purposes of this
				clause.
						.
		6.Privacy
			 protections for international communications of Americans collected under FISA
			 Amendments Act
			(a)In
			 generalTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881) is amended by
			 adding at the end the following:
				
					709.Additional
				safeguards for communications of persons in the United States
						(a)Limitations on
				acquisition of communications
							(1)LimitationExcept
				as provided in paragraph (2), no communication shall be acquired under this
				title if the Government knows before or at the time of acquisition that the
				communication is to or from a person reasonably believed to be located in the
				United States.
							(2)Exception
								(A)In
				generalNotwithstanding paragraph (1), a communication may be
				acquired in accordance with this title if—
									(i)there is reason to
				believe that the communication concerns international terrorist activities
				directed against the United States, or activities in preparation
				therefor;
									(ii)there is probable
				cause to believe that the target reasonably believed to be located outside the
				United States is an agent of a foreign power and the foreign power is a group
				engaged in international terrorism or activities in preparation therefor;
				or
									(iii)there is reason
				to believe that the acquisition is necessary to prevent death or serious bodily
				harm.
									(B)Access to
				communicationsCommunications acquired under this paragraph shall
				be treated in accordance with subsection (b).
								(3)Procedures for
				determinations before or at the time of acquisition
								(A)SubmissionNot
				later than 120 days after the date of enactment of the FISA Amendments Act of
				2009, the Attorney General, in consultation with the Director of National
				Intelligence, shall submit to the Foreign Intelligence Surveillance Court for
				approval procedures for determining before or at the time of acquisition, where
				reasonably practicable, whether a communication is to or from a person
				reasonably believed to be located in the United States and whether the
				exception under paragraph (2) applies to that communication.
								(B)ReviewThe
				Foreign Intelligence Surveillance Court shall approve the procedures submitted
				under subparagraph (A) if the procedures are reasonably designed to determine
				before or at the time of acquisition, where reasonably practicable, whether a
				communication is to or from a person reasonably believed to be located in the
				United States and whether the exception under paragraph (2) applies to that
				communication.
								(C) Procedures do
				not meet requirementsIf the Foreign Intelligence Surveillance
				Court concludes that the procedures submitted under subparagraph (A) do not
				meet the requirements of subparagraph (B), the Court shall enter an order so
				stating and provide a written statement for the record of the reasons for the
				determination. The Government may appeal an order under this subparagraph to
				the Foreign Intelligence Surveillance Court of Review.
								(D)Use of
				proceduresIf the Foreign Intelligence Surveillance Court
				approves procedures under this paragraph, the Government shall use the
				procedures in any acquisition of communications under this title.
								(E)RevisionsThe
				Attorney General, in consultation with the Director of National Intelligence,
				may submit new or amended procedures to the Foreign Intelligence Surveillance
				Court for review under this paragraph.
								(F)ReliabilityIf
				the Government obtains new information relating to the reliability of
				procedures approved under this paragraph or the availability of more reliable
				procedures, the Attorney General shall submit to the Foreign Intelligence
				Surveillance Court the information.
								(b)Limitations on
				access to communications
							(1)In
				generalAt such time as the Government can reasonably determine
				that a communication acquired under this title (including a communication
				acquired under subsection (a)(2)) is to or from a person reasonably believed to
				be located in the United States, the communication shall be segregated or
				specifically designated and no person shall access the communication, except in
				accordance with title I or this section.
							(2)ExceptionsIn
				addition to any authority under title I, including the emergency provision in
				section 105(f), a communication described in paragraph (1) may be accessed and
				disseminated for a period of not longer than 7 days if—
								(A)(i)there is reason to
				believe that the communication concerns international terrorist activities
				directed against the United States, or activities in preparation
				therefor;
									(ii)there is probable cause to believe
				that the target reasonably believed to be located outside the United States is
				an agent of a foreign power and the foreign power is a group engaged in
				international terrorism or activities in preparation therefor; or
									(iii)there is reason to believe that
				the access is necessary to prevent death or serious bodily harm;
									(B)the Attorney
				General notifies the Foreign Intelligence Surveillance Court immediately of the
				access; and
								(C)not later than 7
				days after the date the access is initiated, the Attorney General—
									(i)makes an
				application for an order under title I; or
									(ii)submits to the
				Foreign Intelligence Surveillance Court a document that—
										(I)certifies
				that—
											(aa)there is reason
				to believe that the communication concerns international terrorist activities
				directed against the United States, or activities in preparation
				therefor;
											(bb)there is probable
				cause to believe that the target reasonably believed to be located outside the
				United States is an agent of a foreign power and the foreign power is a group
				engaged in international terrorism or activities in preparation therefor;
				or
											(cc)there is reason
				to believe that the access is necessary to prevent death or serious bodily
				harm; and
											(II)identifies the
				target of the collection, the party to the communication who is in the United
				States if known, and the extent to which information relating to the
				communication has been disseminated.
										(3)Denial of court
				orderIf an application for a court order described in paragraph
				(2)(C)(i) is made and is not approved, the Attorney General shall submit to the
				Foreign Intelligence Surveillance Court, not later than 7 days after the date
				of the denial of the application, the document described in paragraph
				(2)(C)(ii).
							(4)Additional court
				authorities
								(A)In
				generalThe Foreign Intelligence Surveillance Court may—
									(i)limit access to
				communications described in paragraph (1) relating to a particular target if
				the Court determines that any certification submitted under paragraph
				(2)(C)(ii)(I) with respect to that target is clearly erroneous; and
									(ii)require the
				Attorney General to provide the factual basis for a certification submitted
				under paragraph (2)(C)(ii)(I), if the Court determines it would aid the Court
				in conducting review under this subsection.
									(B)FISC
				AccessThe Foreign Intelligence Surveillance Court shall have
				access to any communications that have been segregated or specifically
				designated under paragraph (1) and any information the use of which has been
				limited under paragraph (5).
								(5)Failure to
				notify
								(A)In
				generalIn the circumstances described in subparagraph (B),
				access to a communication shall terminate, and no information obtained or
				evidence derived from the access concerning any United States person shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from the access shall subsequently
				be used or disclosed in any manner by Federal officers or employees without the
				consent of the person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any person,
				or if a court order is obtained under title I.
								(B)CircumstancesThe
				circumstances described in this subparagraph are circumstances in which—
									(i)as
				of the date that is 7 days after the date on which access to a communication is
				initiated under paragraph (2), a court order described in paragraph (2)(C)(i)
				has not been sought and the document described in paragraph (2)(C)(ii) has not
				been submitted; or
									(ii)as of the date
				that is 7 days after an application for a court order described in paragraph
				(2)(C)(i) is denied, the document described in paragraph (2)(C)(ii) is not
				submitted in accordance with paragraph (3).
									(6)Evidence of a
				crimeInformation or communications subject to this subsection
				may be disseminated for law enforcement purposes if it is evidence that a crime
				has been, is being, or is about to be committed, if dissemination is made in
				accordance with section 106(b).
							(7)Procedures for
				determinations after acquisition
								(A)In
				generalNot later than 120
				days after the date of enactment of the FISA Amendments Act of 2009, the
				Attorney General, in consultation with the Director of National Intelligence,
				shall submit to the Foreign Intelligence Surveillance Court for approval
				procedures for determining, where reasonably practicable, whether a
				communication acquired under this title is to or from a person reasonably
				believed to be in the United States.
								(B)ReviewThe
				Foreign Intelligence Surveillance Court shall approve the procedures submitted
				under subparagraph (A) if the procedures are reasonably designed to determine,
				where reasonably practicable, whether a communication acquired under this title
				is a communication to or from a person reasonably believed to be located in the
				United States.
								(C) Procedures do
				not meet requirementsIf the Foreign Intelligence Surveillance
				Court concludes that the procedures submitted under subparagraph (A) do not
				meet the requirements of subparagraph (B), the Court shall enter an order so
				stating and provide a written statement for the record of the reasons for the
				determination. The Government may appeal an order under this subparagraph to
				the Foreign Intelligence Surveillance Court of Review.
								(D)Use of
				proceduresIf the Foreign Intelligence Surveillance Court
				approves procedures under this paragraph, the Government shall use the
				procedures for any communication acquired under this title.
								(E)RevisionsThe
				Attorney General, in consultation with the Director of National Intelligence,
				may submit new or amended procedures to the Foreign Intelligence Surveillance
				Court for review under this paragraph.
								(F)ReliabilityIf
				the Government obtains new information relating to the reliability of
				procedures approved under this paragraph or the availability of more reliable
				procedures, the Attorney General shall submit to the Foreign Intelligence
				Surveillance Court the information.
								(c)Title I court
				orderIf the Government obtains a court order under title I
				relating to a target of an acquisition under this title, the Government may
				access and disseminate, under the terms of that court order and any applicable
				minimization requirements, any communications of that target that have been
				acquired and segregated or specifically designated under subsection
				(b)(1).
						(d)Inspector
				general audit
							(1)AuditNot
				less than once each year, the Inspector General of the Department of Defense
				and the Inspector General of the Department of Justice shall complete an audit
				of the implementation of and compliance with this section. For purposes of an
				audit under this paragraph, the Inspectors General shall have access to any
				communications that have been segregated or specifically designated under
				subsection (b)(1) and any information the use of which has been limited under
				subsection (b)(5). An audit under this paragraph shall include an accounting of
				any segregated or specifically designated communications that have been
				disseminated.
							(2)ReportNot
				later than 30 days after the completion of each audit under paragraph (1), the
				Inspector General of the Department of Defense and the Inspector General of the
				Department of Justice shall jointly submit to the Permanent Select Committee on
				Intelligence and the Committee on the Judiciary of the House of Representatives
				and the Select Committee on Intelligence and the Committee on the Judiciary of
				the Senate a report containing the results of the audit.
							(3)Expedited
				security clearanceThe Director of National Intelligence shall
				ensure that the process for the investigation and adjudication of an
				application by an Inspector General or any appropriate staff of an Inspector
				General for a security clearance necessary for the conduct of the audits under
				this subsection is conducted as expeditiously as possible.
							(e)ApplicabilitySubsections
				(a) and (b) shall apply to any communication acquired under this title on or
				after the earlier of—
							(1)the date that the
				Foreign Intelligence Surveillance Court approves the procedures described in
				subsection (a)(3) and the procedures described in subsection (b)(7); and
							(2)1 year after the date of enactment of the
				FISA Amendments Act of
				2009.
							.
			(b)Technical and
			 conforming amendmentThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by inserting after the item relating to section 708 the
			 following:
				
					
						Sec. 709. Additional safeguards for communications of persons
				in the United
				States.
					
					.
			
